—Order unanimously reversed on the law without costs, motion granted and complaint and cross claims against defendant Frederick G. Stanley dismissed. Memorandum: Plaintiffs seek to recover damages for injuries sustained in a car accident as a result of the alleged negligence of defendants *1040Marcie L. Garretson and Frederick G. Stanley. Supreme Court erred in denying the motion of Stanley for summary judgment dismissing the complaint and cross claims against him. In support of his motion, Stanley demonstrated, and plaintiffs and Garretson failed to controvert, that Stanley was proceeding properly in his own lane of travel when the Garretson vehicle spun out of control, crossed the centerline, and struck the Stanley vehicle and plaintiffs’ vehicle. Stanley “was not required to anticipate that [Garretson’s] vehicle, traveling in the opposite direction, would cross over into [his] lane of travel * * * and * * * speculation that [Stanley] might have done something to avoid the accident is insufficient to raise an issue of fact concerning” his fault (Whitfield v Toense, 273 AD2d 877; see, Tran v Nowak, 245 AD2d 1083; Gouchie v Gill, 198 AD2d 862). Moreover, Stanley established his entitlement to judgment as a matter of law on the issue of causation, and plaintiffs and Garretson failed to raise a triable question of fact on that issue. Here, there was no contact between Stanley’s vehicle and plaintiffs’ vehicle, and no possibility that Stanley’s action or inaction caused the subsequent contact between Garretson’s vehicle and plaintiffs’ vehicle (see, Wright v Morozinis, 220 AD2d 496, 497; cf., Rodriguez v Schwartz, 257 AD2d 655; Wenck v Zillioux, 246 AD2d 717, 717-718). (Appeal from Order of Supreme Court, Niagara County, Koshian, J. — Summary Judgment.) Present — Pine, J. P., Hayes, Wisner, Kehoe and Law-ton, JJ.